DETAILED ACTION
This action is in response to communication filed on 3/10/2021
 	Claims 1-2 and 4-16 are pending.
Claims 1, 4, and 6-16 have been amended.
Claims 3 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/10/2012 have been fully considered but they are not persuasive. 

In the communication filed, applicant argues in substance that:

Fosback fails to teach the claim limitation “wherein the computer program stored in the external device storage unit includes an approved computer program and a disapproval computer program, the computer program includes a block program and an application program that is a combination of the block programs” because in the present invention, both an approved computer program and a disapproval computer program are stored.  If the block program become unable to publish, it is possible to indicate the creator that the block program become unable to publish for both of the corresponding approved and disapproval computer programs by changing a publication flag, the second status information to a status information to limit publication.  Such features in the amended claims are not disclosed or suggested by Fosback as cited in remarks, pg. 
In response to argument [a], Examiners respectfully disagrees.
The applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.”it is possible to indicate the creator that the block program become unable to publish for both of the corresponding approved and disapproval computer programs by changing a publication flag, the second status information to a status information to limit publication”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Fosback discloses that both approved and disapproved computer programs are both uploaded to the external device storage unit by disclosing file upload page 508.  Specifically, the file upload page 508 allows the user to specify digital files to be uploaded and associated with the new product.  Furthermore, once the decision 624 determines that the user has submitted the product information page, a file upload page can be presented 626. The user can interact with the file upload page to specify one or more digital files that are to be uploaded and associated with the new product. A decision 628 can then determine whether the user has submitted the file upload page.  Once the decision 628 determines that the user has submitted the file upload page, at least one of the digital files being uploaded can be checked 634 for a required certification (or authentication).  In other words, the user must first upload the file which is stored on in the product store 106 where the status of the file is pending.  Regardless whether the file is approved or rejected, is file as already been submitted and stored in the product store 106 (see Fosback; [0062, 0069]).  Therefore, Fosback teaches the claimed limitation.

Information Disclosure Statement


Specification
	The objection presented in the previous office action is withdrawn in view of response filed of a new title on 3/10/2021.

Claim Rejections - 35 USC § 112
	The rejection presented in the previous Office Action is withdrawn in view of response filed on 3/10/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 8-9, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fosback et al. (US 2009/0276433).

Regarding claim 1, Fosback discloses a program management system comprising: 
a terminal device having a terminal processing unit capable of executing processing to create a computer program, and a terminal communication unit capable of transmitting the computer program created by the terminal processing unit to an outside (see Fosback; [0042]; the product submission program 116 is also an application program (e.g., software application) that operates on the second client 112, which is a computing device. The product submission program 116 is used to submit digital products to the product submission and management system 104 for eventual distribution by the media distribution site 102); and 
an external device having an external device storage unit storing therein the computer program transmitted from the terminal device, and an external device processing unit capable of executing processing to give approval to the computer program stored in the external device storage unit (see Fosback; [0038, 0040]; a product submission and management system 104 operates to receive submissions of digital products from various digital product submitters. The product submission and management system 104 can process submission of digital products and authorize distribution of approved digital products.   Further,  once a digital product has been submitted, a submitter can access the status of the submission online and can also resubmit some or all of the components of a prior submission in the event that the earlier submission is deemed deficient), wherein 
the external device storage unit stores therein appropriateness of the approval of the computer program as first status information together with the computer program (see Fosback; [0061]; the project management system 500 includes a product management base page 502. From the project management base page 502 a user can navigate to different pages to review of status details pertaining to one or more products), and 
the external device processing unit is capable of executing processing to manage the computer program based on the first status information (see Fosback; [0066]; a decision 610 can determine whether a status details request has been received. When the decision 610 determines that a status details request has been received, a status details page can be presented 612). 
wherein the computer program stored in the external device storage unit includes an approved computer program and a disapproval computer program (see Fosback; [0062, 0069]; the file upload page 508 allows the user to specify digital files to be uploaded and associated with the new product.  Furthermore, once the decision 624 determines that the user has submitted the product information page, a file upload page can be presented 626. The user can interact with the file upload page to specify one or more digital files that are to be uploaded and associated with the new product. A decision 628 can then determine whether the user has submitted the file upload page.  Once the decision 628 determines that the user has submitted the file upload page, at least one of the digital files being uploaded can be checked 634 for a required certification (or authentication).  In other words, the user must first upload the file which is stored on in the product store 106 where the status of the file is pending.  Regardless whether the file is approved or rejected, is file as already been submitted and stored in the product store 106),
the computer program includes a block program and an application program that is a combination of the block programs (see Fosback; [0040]; the products store 106 includes a mass data store and one or more databases. The products store 106 provides mass storage of the numerous digital products that are available for distribution (e.g., purchase or rental)).
the external device storage unit stores therein appropriateness of the approval of the computer program as first status information and information representing a degree of publication of the computer program to the outside as second status information together with the computer program (see Fosback; [0061, 0065]; the project management system 500 includes a product management base page 502. From the project management base page 502 a user can navigate to different pages to review of status details pertaining to one or more products.  Furthermore, a decision 604 can determine whether a preview request has been received. When the decision 604 determines that a preview request has been received, a preview page can be presented 606. A preview page can provide the user with a preview of how the digital product will be represented for distribution at the online distribution site), and 
the external device processing unit is capable of executing processing to manage the computer program based on the first status information, (see Fosback; [0066]; a decision 610 can determine whether a status details request has been received. When the decision 610 determines that a status details request has been received, a status details page can be presented 612), 
the external device processing unit is capable of executing processing to publish the computer program to the outside based on the first status information and the second status information (see Fosback; [0072]; once the decision 648 determines that the user has submitted the product submission page, the product management process 600 submits 650 the information concerning the new product to the product submission and management system. After the submission 650, the product management process 600 can end), and 
the external device processing unit is capable of changing the second status information of the approved computer program and the disapproval computer program to a status information to limit publication in accordance with an update of the second status information of the block program to the status information to limit publication (see Fosback; [0044]; the network access program 114 may also allow the user to preview or demo some or all of a digital product. In the event that the user of the network access program 114 desires to purchase a particular digital product, the user (via the network access program 114) and the product distribution site 102 can engage in an online commerce transaction in which the user pays for access rights to the particular digital product).

Regarding claim 2, Fosback discloses the program management system according to claim 1, wherein 
the terminal device has a terminal display unit that is controlled by the terminal processing unit and is capable of displaying images (see Fosback; [0066]; when the decision 610 determines that a status details request has been received, a status details page can be presented 612. In one implementation, a status details page can provide the user with details on submission status of a submission of a digital product), and 
the terminal processing unit causes the terminal display unit to display an image representing the computer program and a first status image representing the first status information of the computer program (see Fosback; [0066]; when the decision 610 determines that a status details request has been received, a status details page can be presented 612. In one implementation, a status details page can provide the user with details on submission status of a submission of a digital product). 

Regarding claim 4, Fosback discloses the program management system according to claim 1, wherein 
the external device processing unit, when the first status information or the second status information is updated, is capable of executing processing to limit publication of the computer program that has been published to the outside based on update contents of the first status information or the second status information (see Fosback; [0044]; the network access program 114 may also allow the user to preview or demo some or all of a digital product. In the event that the user of the network access program 114 desires to purchase a particular digital product, the user (via the network access program 114) and the product distribution site 102 can engage in an online commerce transaction in which the user pays for access rights to the particular digital product). 

Regarding claim 5, Fosback discloses the program management system according to claim 4, wherein 
the external device processing unit, after executing the processing to limit publication of the computer program, is capable of executing processing to limit use of the computer program for a device that has already stored therein the computer program (see Fosback; [0044]; network access program 114 may also allow the user to preview or demo some or all of a digital product). 

Regarding claim 8, Fosback discloses the program management system according to claim 1, wherein 
the external device storage unit stores therein the computer program together with third status information representing charging contents of the computer program (see Fosback; [0050]; a pricing parameter can specify a price or a price tier to be associated with the digital product), and 
the external device processing unit is capable of executing processing to enable the computer program to be downloaded based on the first status information and the third status information (see Fosback; [0050]; allow the program to be distributed based on the distribution parameter). 

Regarding claim 9, Fosback discloses the program management system according to claim 1, wherein 
the external device storage unit stores therein the computer program together with fourth status information representing a use status of the entire computer program (see Fosback; [0054]; the royalty module 310 can assist the digital product submitter in monitoring distribution of all digital products associated with the digital product submitter, including monitoring royalties that will or have in provided to the digital submitter due to distribution of such digital products), and 
the external device processing unit is capable of executing processing to calculate a reward for the computer program based on the fourth status information (see Fosback; [0054]; the digital product submitter can access monthly royalty reports. The account management module 312 can provide centralized account management for the digital products, including, for example, access permissions, email settings, basic account information to be associated with the digital products matter). 

Regarding claim 13, Fosback discloses the program management system according to claim 1, wherein 
the terminal communication unit transmits to the external device the entire computer program together with application information input to the terminal device (see Fosback; [0068]; a decision 624 can determine whether the user has submitted the product information page), and 
wherein the external device processing unit is capable of executing processing, when the entire computer program has not been approved, to change an item to be automatically reinput in the terminal device as the application information in accordance with an item that has not been approved (see Fosback; [0069]; when the decision 632 indicates that certification is not approved, an error page can be presented 634. A decision 636 can determine whether the user is permitted to retry the uploading of digital files. When the decision 636 determines that a retry is permitted, the product management process 600 can return to repeat the decision 626 so that the user can again try to upload the one or more digital files). 

Regarding claim 14, Fosback discloses the program management system according to claim 1, wherein 
the computer program is a service block program defining output information output by a device to be operated, a trigger block program defining contents of a trigger invoking an action for outputting the output information and a trigger generation unit generating the trigger to cause the trigger generation unit to generate the trigger, an action block program defining contents of the action and an action execution unit executing the action to cause the action execution unit to execute the action, or an application program that is a combination of the service block program, the trigger block program, and the action block program (see Fosback; [0101]; FIG. 13A is a simplified block diagram illustrating an exemplary program submission system 1300 supporting submission of a package to a product submission and distribution system. The program submission system 1300 supports the submission of an application program). 

Regarding claim(s) 15-16, do(es) not teach or further define over the limitation in claim(s) 1 respectively.  Therefore claim(s) 15-16 is/are rejected for the same rationale of rejection as set forth in claim(s) 1 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fosback et al. (US 2009/0276433) in view of Campbell (US 2013/0275491).

Regarding claim 6, Fosback discloses the invention substantially, however the prior art does not explicitly disclose the program management system according to claim 4, wherein 
the external device processing unit, after executing the processing to limit publication of the computer program, is capable of executing processing to notify a device which has already stored therein the entire computer program of limitation of use of the computer program.
Campbell in the field of the same endeavor discloses techniques for sending notification messages to network administrators.  In particular, Campbell teaches the following:
the external device processing unit, after executing the processing to limit publication of the computer program, is capable of executing processing to notify a device that has already stored therein the computer program of limitation of use of the computer program (see Campbell; [0047]; Once enabled, at minimum, service disruption events would receive notification, e.g., license expirey is approaching, but other levels such as new software feature availability would be highly desirable). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Campbell in order to incorporate techniques for sending notification messages to network administrators.  One would have been motivated because it would be desirable to provide techniques that provides an alternate notification messaging channel to an administrator via their normal web-browsing activities (see Campbell; [0005])

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fosback et al. (US 2009/0276433) in view of Gharabally et al. (US 2019/0236533).

Regarding claim 10, Fosback discloses the invention substantially, however the prior art does not explicitly disclose the program management system according to claim 1, wherein 
the external device storage unit stores therein the entire computer program together with fifth status information representing a user who is able to use the computer program, and
the external device processing unit is capable of executing processing to enable the computer program to be downloaded by the user based on the first status information and the fifth status information.
	Gharabally in the field of the same endeavor discloses techniques for submitting, distributing and/or managing digital products with respect to a product distribution.  In particular, Gharabally teaches the following:
the external device storage unit stores therein the computer program together with fifth status information representing a user who is able to use the computer program (see Gharabally; [0066]; the application update process can present 902 an authentication page. In response to the authentication page, a user that is requesting to update one or more of its previously purchased application programs, can provide authentication information), and 
the external device processing unit is capable of executing processing to enable the computer program to be downloaded based on the first status information and the fifth status information (see Gharabally; [0066]; a decision 906 can then determine whether the user has been successfully authenticated using the authentication information).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Gharabally in order to incorporate techniques for  submitting, distributing and/or managing digital products with respect to a product distribution.  One would have been motivated because there is a need for improved approaches to facilitate distribution of software programs to online retailers (see Gharabally; [0006]).

Regarding claim 11, Fosback-Gharabally discloses the program management system according to claim 10, wherein 
the external device processing unit is capable of executing processing to notify a device associated with the user who is able to use the entire computer program of availability of the computer program based on the fifth status information (see Gharabally; [0067]; An update availability page can then be presented 912 to the user. The update availability page can inform the user of the one or more updates to previously purchased application programs that are now available to the user). 

Regarding claim 12, Fosback-Gharabally discloses the program management system according to claim 11, wherein 
the external device processing unit, after executing the processing to notify the device associated with the user who is able to use the computer program of availability of the entire computer program, is capable of executing processing to download the computer program to the device when an operation to accept use of the computer program is performed in the device (see Gharabally; [0067]; In the case where the decision 914 determines that a download request has been received, the one or more available application updates are downloaded 916 for the benefit of the user). 

Allowable Subject Matter
Claim 7 is allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For the reason above, claims 1-2 and 4-16 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456